UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22310 FactorShares Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) SR Services, LLC 300 Delaware Ave, Suite 800 Wilmington, DE19801 (Name and address of agent for service) (877) 756-PURE Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period: September 30, 2015 Item 1. Reports to Stockholders. Annual Report September 30, 2015 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF Ticker: SILJ PureFunds™ ISE Cyber Security ETF Ticker: HACK PureFunds™ ISE Big Data ETF Ticker: BDAT PureFunds™ ISE Mobile Payments ETF Ticker: IPAY The Funds are series of FactorShares Trust. PureFunds™ ETFs TABLE OF CONTENTS September 30, 2015 Page Shareholders’ Letter 2 Performance Summaries 4 Portfolio Allocations 8 Schedules of Investments 9 Statements of Assets and Liabilities 16 Statements of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 22 Notes to the Financial Statements 26 Report of Independent Registered Public Accounting Firm 37 Frequency Distribution of Premiums and Discounts 38 Approval of Advisory Agreements and Board Considerations 41 Expense Examples 44 Trustees and Officers Table 46 Federal Tax Information 48 Information About the Portfolio Holdings 48 Information About Proxy Voting 48 Privacy Policy 49 1 PureFunds™ ETFs Dear Shareholder, 2015 has been a banner year for PureFunds. With our most recent ETFs launched in July 2015, PureFunds has continued to expand its leadership role in the thematic ETF space. PureFunds ISE Big Data ETF (NYSE Arca Ticker: BDAT) and PureFunds ISE Mobile Payments ETF (NYSE Arca Ticker: IPAY) now join our PureFunds ISE Cyber Security ETF (NYSE Arca Ticker: HACK) and PureFunds ISE Junior Silver ETF (NYSE Arca Ticker: SILJ) in this thematic advancement of the ETF industry. PureFunds strives to continue its endeavor of providing first-to-market thematic investments in the form of ETFs and are thrilled to now provide access to the in-demand markets of big data & analytics and mobile payments. Cyber security has been a frequent headline grabber and investors have noticed. The timeliness and popularity of HACK has propelled a growth in total Assets Under Management for PureFunds which stood at $1.05 billion (as of September 30, 2015). Not only has 2015 been a strong year for asset growth and product development for PureFunds ETFs, but we are also extremely proud to have won the following awards announced in 2015: Most Innovative ETP of 2014 - Capital Link ETP/ETF Awards Most Innovative ETF of 2014 (Americas) - Global ETF Awards Most Marketable Ticker of 2014 (Americas) - Global ETF Awards Ticker of the Year 2014 - ETF.com Awards PureFunds has also participated in cross-listing HACK on the Bolsa Mexicana de Valores. We are extremely proud of the many accomplishments PureFunds has achieved with its partners to date and strive to continue providing investors with access to in- demand investment themes and strategies. Although HACK has received the lion’s share of PureFunds’ media related attention in 2015, we are still excited to see what the rest of the year (and years to come) will bring for the silver, big data and mobile payment markets. Silver prices continue to remain weak which has put pressure on many of the larger primary silver producers. PureFunds Junior Silver ETF (SILJ) focuses on a different area: companies exploring for silver and small-cap silver producers. We believe that if the now depressed silver market sees a recovery it could benefit companies held by our Junior Silver ETF, SILJ. On behalf of PureFunds and our industry leading partners, I would like to thank you for your continued interest in PureFunds and our unique suite of ETFs. We endeavor to provide our investors with new and innovative products and look forward to continuing this for years to come. You can find further details about BDAT, HACK, IPAY and SILJ by visiting www.purefunds.com, or by calling 1-877-756-PURE. Sincerely, Samuel Masucci III Chief Executive Officer 2 PureFunds™ ETFs Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Investing involves risk, including the possible loss of principal. Shares of any ETF are bought and sold at market price (not NAV), may trade at a discount or premium to NAV and are not individually redeemed from the Fund. Brokerage commissions will reduce returns. Narrowly focused investments typically exhibit higher volatility. The Annual ETF Global Awards brings together some of the most innovative and progressive industry experts within the ETP space. The awards are determined by statistical ranking information conducted by expert ETF analysts and votes sent to industry participants worldwide. The results are a representation of global industry views and a testament to the leaders and emerging players in the ETP space. For more information on the Annual ETF Global Awards, visit www.globaletfawards.com. Capital Link is the host of the Annual Closed End Fund & ETP Awards, which aim to identify and recognize those fund sponsors and executives who consistently apply high standards of financial disclosure, investor and shareholder relations and innovation. The CEF & ETP Awards are based on nominations by a committee of analysts and industry specialists who actively follow CEFs and ETFs. For a complete list of award recipients, visit www.capitallink.com BDAT, HACK, IPAY and SILJ ETFs are distributed by Quasar Distributors, LLC. 3 PureFunds™ ETFs PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF Growth of $10,000 Average Annual Returns Period Ended September 30, 2015 1 Year Return Since Inception (11/29/12) PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (NAV) -47.20 % -37.43 % PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (Market) -45.52 % -36.67 % S&P 500 Index -0.61 % % ISE Junior Silver (Small Cap Miners/Explorers) Index -46.13 % -36.71 % The chart illustrates the performance of a hypothetical $10,000 investment made on November 29, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions from the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends, if any. 4 PureFunds™ ETFs PureFunds™ ISE Cyber Security ETF Growth of $10,000 Cumulative Returns Period Ended September 30, 2015 Since Inception (11/11/14) PureFunds™ ISE Cyber Security ETF (NAV) % PureFunds™ ISE Cyber Security ETF (Market) % S&P 500 Index -4.03 % ISE Cyber Security Index % The chart illustrates the performance of a hypothetical $10,000 investment made on November 11, 2014, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions from the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends, if any. 5 PureFunds™ ETFs PureFunds™ ISE Big Data ETF Growth of $10,000 Cumulative Returns Period Ended September 30, 2015 Since Inception (7/15/15) PureFunds™ ISE Big Data ETF (NAV) -10.89 % PureFunds™ ISE Big Data ETF (Market) -12.12 % S&P 500 Index -8.53 % ISE Big DataTM Index -10.77 % The chart illustrates the performance of a hypothetical $10,000 investment made on July 15, 2015, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions from the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends, if any. 6 PureFunds™ ETFs PureFunds™ ISE Mobile Payments ETF Growth of $10,000 Cumulative Returns Period Ended September 30, 2015 Since Inception (7/15/15) PureFunds™ ISE Mobile Payments ETF (NAV) -5.86 % PureFunds™ ISE Mobile Payments ETF (Market) -6.68 % S&P 500 Index -8.53 % ISE Mobile PaymentsTM Index -5.74 % The chart illustrates the performance of a hypothetical $10,000 investment made on July 15, 2015, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions from the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends, if any. 7 PureFunds™ ETFs PORTFOLIO ALLOCATIONS As of September 30, 2015 PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF PureFundsTM ISE Cyber Security ETF PureFundsTM ISE Big Data ETF PureFundsTM ISE Mobile Payments ETF As a percent of Net Assets: Canada % % % — Cayman Islands — — — Cyprus — — — Finland — — — France — — — Germany — — Hong Kong — — — Israel — — Japan — — — Jersey — — — Netherlands — — — Poland — — — Puerto Rico — — — Republic of Korea — — — United Kingdom — United States Short-Term and other Net Assets (Liabilities) ) — % 8 PureFunds™ ETFs PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF Schedule of Investments September 30, 2015 Shares Market Value COMMON STOCKS - 98.0% Metals & Mining - 98.0% Canada - 90.2% Alexco Resource Corporation (a) $ Americas Silver Corporation (a) Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corporation (a) Excellon Resources, Inc. (a) First Majestic Silver Corporation (a) Fortuna Silver Mines, Inc. (a) Great Panther Silver Ltd. (a) IMPACT Silver Corporation (a) Kootenay Silver, Inc. (a) MAG Silver Corporation (a) Mandalay Resources Corporation Minco Silver Corporation (a) Mirasol Resources, Ltd. (a) Sabina Gold & Silver Corporation (a) Santacruz Silver Mining, Ltd. (a) Sierra Metals, Inc. (a) Silver Standard Resources, Inc. (a) Silvercorp Metals, Inc. SilverCrest Mines, Inc. (a) Trevali Mining Corporation (a) United Kingdom - 6.8% Hochschild Mining PLC (a) United States - 1.0% Golden Minerals Company (a) Total Metals & Mining TOTAL COMMON STOCKS (Cost $6,276,244) Total Investments (Cost $6,276,244) - 98.0% Other Assets in Excess of Liabilities - 2.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 PureFunds™ ETFs PureFundsTM ISE Cyber Security ETF Schedule of Investments September 30, 2015 Shares Market Value COMMON STOCKS - 100.4% Canada - 1.4% Software - 1.4% Absolute Software Corporation + $ Finland - 2.5% Software - 2.5% F-Secure OYJ *+ Israel - 11.5% Communications Equipment - 3.5% Radware, Ltd. (a) + Software - 8.0% Check Point Software Technologies, Ltd. (a) CyberArk Software, Ltd. (a) Total Software Total Israel Japan - 3.9% Software - 3.9% Trend Micro, Inc. Netherlands - 5.0% Software - 5.0% AVG Technologies NV (a) Gemalto NV Total Software Poland - 0.3% IT Services - 0.3% Comp S.A. * Republic of Korea - 2.7% Internet Software & Services - 2.7% Ahnlab, Inc. + United Kingdom - 3.3% Software - 3.3% Sophos Group PLC (a) United States - 69.8% Aerospace & Defense - 1.8% The KEYW Holding Corporation (a) + Communications Equipment - 13.1% Cisco Systems, Inc. F5 Networks, Inc. (a) Juniper Networks, Inc. Palo Alto Networks, Inc. (a) Total Communications Equipment The accompanying notes are an integral part of these financial statements. 10 PureFunds™ ETFs PureFundsTM ISE Cyber Security ETF Schedule of Investments September 30, 2015 - (Continued) Shares Market Value Internet Software & Services - 6.1% IntraLinks Holdings, Inc. (a) + $ VeriSign, Inc. (a) Zix Corporation (a) + Total Internet Software & Services IT Services - 7.9% Booz Allen Hamilton Holding Corporation Leidos Holdings, Inc. (a) ManTech International Corporation Science Applications International Corporation Total IT Services Software - 40.9% Barracuda Networks, Inc. (a) FireEye, Inc. (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) + Imperva, Inc. (a) Infoblox, Inc. (a) Proofpoint, Inc. (a) Qualys, Inc. (a) Rapid7, Inc. (a) Splunk, Inc. (a) Symantec Corporation VASCO Data Security International, Inc. (a) + Total Software Total United States TOTAL COMMON STOCKS (Cost $1,275,678,912) Total Investments (Cost $1,275,678,912) - 100.4% Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. * Illiquid Security - At September 30, 2015, the value of these securities amounted to $29,696,007 or 2.8% of net assets. + Affiliated company as defined by the Investment Company Act of 1940. See Note 9 of the Notes to Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 PureFunds™ ETFs PureFundsTM ISE Big Data ETF Schedule of Investments September 30, 2015 Shares Market Value COMMON STOCKS - 100.0% Canada - 3.2% Media - 3.2% Thomson Reuters Corporation $ Cayman Islands - 3.0% Internet Software & Services - 3.0% Baidu, Inc. - ADR (a) Germany - 7.2% Software - 7.2% SAP SE Software AG Total Software Total Germany Israel - 3.3% Software - 3.3% NICE-Systems Ltd. - ADR Jersey - 0.5% Software - 0.5% Fusionex International PLC WANdisco PLC (a) Total Software Total Jersey United States - 82.8% Internet Software & Services - 28.7% Facebook, Inc. (a) Google, Inc. (a) Hortonworks, Inc. (a) LinkedIn Corporation (a) Marketo, Inc. (a) New Relic, Inc. (a) OPOWER, Inc. (a) Twitter, Inc. (a) Yahoo!, Inc. (a) Total Internet Software & Services IT Services - 11.1% Acxiom Corporation (a) International Business Machines Corporation The accompanying notes are an integral part of these financial statements. 12 PureFunds™ ETFs PureFundsTM ISE Big Data ETF Schedule of Investments September 30, 2015 - (Continued) Shares Market Value Mattersight Corporation (a) $ Teradata Corporation (a) Total IT Services Professional Services - 10.1% Dun & Bradstreet Corporation Nielsen Holdings PLC Verisk Analytics, Inc. (a) Total Professional Services Software - 32.9% FactSet Research Systems, Inc. Fair Isaac Corporation HubSpot, Inc. (a) MicroStrategy, Inc. (a) Oracle Corporation Qlik Technologies, Inc. (a) Splunk, Inc. (a) Tableau Software, Inc. (a) Verint Systems, Inc. (a) Workiva, Inc. (a) Total Software Total United States TOTAL COMMON STOCKS (Cost $2,479,109) Total Investments (Cost $2,479,109) - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 PureFunds™ ETFs PureFundsTM ISE Mobile Payments ETF Schedule of Investments September 30, 2015 Shares Market Value COMMON STOCKS - 99.0% Cyprus - 1.6% IT Services - 1.6% QIWI PLC - ADR $ France - 4.0% Electronic Equipment, Instruments & Components - 4.0% Ingenico Group Germany - 4.2% IT Services - 4.2% Wirecard AG Hong Kong - 1.6% Electronic Equipment, Instruments & Components - 1.6% PAX Global Technologies, Inc. Puerto Rico - 2.0% IT Services - 2.0% EVERTEC, Inc. United Kingdom - 1.9% Commercial Services & Supplies - 1.4% PayPoint PLC IT Services - 0.5% Earthport PLC (a) Total United Kingdom United States - 83.7% Consumer Finance - 12.5% American Express Co. Discover Financial Services Green Dot Corporation (a) Total Consumer Finance IT Services - 65.7% Blackhawk Network Holdings, Inc. (a) Euronet Worldwide, Inc. (a) Everi Holdings, Inc. (a) Fidelity National Information Services, Inc. Fiserv, Inc. (a) FleetCor Technologies, Inc. (a) Global Payments, Inc. The accompanying notes are an integral part of these financial statements. 14 PureFunds™ ETFs PureFundsTM ISE Mobile Payments ETF Schedule of Investments September 30, 2015 - (Continued) Shares Market Value Heartland Payment Systems, Inc. $ Higher One Holdings, Inc. (a) MasterCard, Inc. MoneyGram International, Inc. (a) Net 1 UEPS Technologies, Inc. (a) PayPal Holdings, Inc. (a) Total System Services, Inc. Vantiv, Inc (a) VeriFone Systems, Inc. (a) Visa, Inc. Western Union Co. WEX, Inc. (a) Total IT Services Software - 2.6% ACI Worldwide, Inc. (a) Technology Hardware, Storage & Peripherals - 2.9% NCR Corporation (a) Total United States TOTAL COMMON STOCKS (Cost $4,859,939) Total Investments (Cost $4,859,939) - 99.0% Other Assets in Excess of Liabilities - 1.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 PureFunds™ ETFs STATEMENTS OF ASSETS AND LIABILITIES As of September 30, 2015 PureFundsTM ISE Junior Silver (Small Cap Miners/ Explorers) ETF PureFundsTM ISE Cyber Security ETF PureFundsTM ISE Big Data ETF PureFundsTM ISE Mobile Payments ETF ASSETS Investments in unaffiliated securities, at value* $ Investments in affiliated securities, at value* — — — Total investments, at value Cash Dividends and interest receivable — Receivable for investments sold 23 — — Total Assets LIABILITIES Payable for investments purchased — — Payable for fund shares redeemed — — — Management fees payable Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Paid-in Capital $ Undistributed (accumulated) net investment income (loss) ) ) — — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments in securities ) Foreign currency and translation of other assets and liabilities in foreign currency (9 ) ) — — Net Assets $ *Identified Cost: Investments in unaffiliated securities $ Investments in affiliated securities — — — Shares Outstanding^ Net Asset Value, Offering and Redemption Price per Share $ ^ No par value, unlimited number of shares authorized The accompanying notes are an integral part of these financial statements. 16 PureFunds™ ETFs STATEMENTS OF OPERATIONS For the year ended September 30, 2015 PureFundsTM ISE Junior Silver (Small Cap Miners/ Explorers) ETF PureFundsTM ISE Cyber Security ETF1 PureFundsTM ISE Big Data ETF2 PureFundsTM ISE Mobile Payments ETF2 INVESTMENT INCOME Income: Dividends from unaffiliated securities (net of foreign withholding tax of $2,626, $29,363, $183, $0) $ Dividends from Affiliated Securities (net of foreign withholding tax of $0, $140,317, $0, $0) — — — Total Investment Income Expenses: Management fees Total Expenses Net Investment Income (Loss) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Unaffiliated investments ) Affiliated investments — ) — — In-Kind redemptions ) — — Affiliated In-Kind redemptions — — — Foreign currency ) ) ) 5 Net Change in Unrealized Appreciation (Depreciation) of: Unaffiliated Investments in securities and foreign currency ) Affiliated investments — ) — — Foreign currency (2
